--------------------------------------------------------------------------------

Exhibit 10.23


COGNOS INCORPORATED
2003-2008 STOCK OPTION PLAN


(ADOPTED BY THE COGNOS BOARD OF DIRECTORS MAY 1, 2003, APPROVED BY THE
SHAREHOLDERS ON JUNE 19, 2003
AND BY THE TSX)

1.    PURPOSE


        This 2003-2008 Stock Option Plan (the “Plan”) is intended to provide
incentives to employees of Cognos Incorporated and any present or future
subsidiary of the Corporation wherever located (the “Corporation”), by providing
them with opportunities to purchase stock in the Corporation pursuant to stock
options (“Options”). Options may qualify as “incentive stock options”, or ISOs,
under Section 422(b) of the United States Internal Revenue Code of 1986, as
amended (the “Code”). Options that are not ISOs are “non-qualified stock
options” or NQOs.

2.    ADMINISTRATION OF THE PLAN


A.     The Plan shall be administered by the Human Resources & Compensation
Committee (the “Committee”) of the Board of Directors of the Corporation (the
“Board”).

B.     Subject to the terms of the Plan, the Committee shall have the authority
to (a) determine the employees of the Corporation and any Subsidiary (from among
the class of employees eligible under paragraph 3) to whom Options may be
granted; (b) determine the time or times at which Options may be granted; (c)
determine (subject to paragraph 6) the option price of shares subject to each
Option; (d) determine the limitations, restrictions, and conditions of any grant
of Options, including whether any Option granted is an ISO or a NQO; (e)
determine (subject to paragraph 8) the time or times when each Option shall
become exercisable and the duration of the exercise period; and (f) interpret
the Plan and prescribe and rescind rules and regulations relating to it. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Option granted under it is final unless otherwise determined by the
Board. The Committee may from time to time adopt such rules and regulations for
carrying out the Plan as it may consider appropriate. No member of the Board or
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Option granted under it.

C.     The date of grant of an Option under the Plan will be the date specified
by the Committee at the time it awards the Option.

D.     The Board in its discretion may take such action as may be necessary to
ensure that Options granted under the Plan qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and applicable regulations promulgated thereunder (“Performance-Based
Compensation”). Options may be subject to such other terms and conditions as are
necessary to constitute compensation arising from their exercise or disposition
(or the disposition of any shares acquired thereunder) as Performance-Based
Compensation.

3.    PARTICIPATION


A.     Options may be granted to any employee of the Corporation or any
Subsidiary (each recipient of an award a “Participant”). Non-employee directors
of the Corporation shall not be eligible to receive Options pursuant to the
Plan.

B.     Participation in the Plan is voluntary and is not a condition of
employment. No employee of the Corporation shall have any claim or right to be
granted Options pursuant to the Plan.

C.     Neither the Corporation nor any Subsidiary assumes any liability for the
income or other tax consequences arising from participation in the Plan.
Participants should consult their own tax advisors in that respect.

49

--------------------------------------------------------------------------------

4.    STOCK


A.     All stock issued under the Plan shall be authorized but unissued common
shares of capital stock of the Corporation without par value (the “Common
Shares”).

B.     The aggregate number of Common Shares which may be issued under the Plan
is 1,760,000, subject to adjustment as provided in paragraph 14. The foregoing
number of shares is anticipated to be sufficient for the Corporation’s
requirements for the period ending July 1, 2004. Subject to prior applicable
regulatory approval, it is intended that additional shares will be issued under
the Plan but only after the issuance of such shares is approved at a duly
convened meeting of shareholders.

C.     If any Option expires or terminates for any reason without having been
exercised in full or ceases for any reason to be exercisable in whole or in
part, the unpurchased Common Shares subject to that Option shall again be
available for grants of Options.

D.     The following restrictions will apply to all grants of Options under the
Plan:

(a)     the number of Shares reserved for issuance under Options granted to
Insiders (having the meaning given to the term “insiders” in the rules of the
Toronto Stock Exchange Company Manual relating to changes in capital structure
of listed companies in connection with employee stock option and stock purchase
plans, options for services, and related matters, as amended (the “TSX Rules”))
or under any other option to purchase shares from treasury granted to Insiders
under any other Share Compensation Arrangement (having the meaning given to the
term “share compensation arrangement” in the TSX Rules), may not exceed 10% of
the number of Common Shares outstanding on a non-diluted basis at such time
(“outstanding issue”);

(b)     Insiders may not, within a 12 month period, be issued a number of Common
Shares under the Plan and/or under any other Share Compensation Arrangement of
the Corporation exceeding 10% of the outstanding issue;

(c)     any one Insider and that Insider’s Associates (as that term is defined
in the Securities Act (Ontario)) may not, within a 12 month period, be issued a
number of Common Shares under the Plan and/or under any other Share Compensation
Arrangement of the Corporation exceeding 5% of the outstanding issue; and

(d)     the number of Common Shares reserved for issuance to any one Participant
under Options granted under the Plan or under any other option to purchase
shares from treasury granted under any Share Compensation Arrangement of the
Corporation must not exceed 5% of the outstanding issue, or 4,400,000 shares.

E.     The foregoing limits under this paragraph 4 will be adjusted to reflect
any adjustments in the capital of the Corporation as contemplated in paragraph
14.

5.    TERM & EFFECTIVE DATE


A.     This Plan was adopted by the Board on May 1, 2003. No Option may be
awarded prior to shareholder approval of this Plan.

B.     If the approval of shareholders is not obtained prior to July 1, 2003,
this Plan will expire on that date. Otherwise, this Plan shall expire on July 1,
2008 (except as to Options outstanding on that date).

6.    MINIMUM OPTION PRICE


A.     The price per Common Share specified in the agreement relating to each
Option granted under the Plan shall not be lower than 100% of the fair market
value of Common Shares on the date of grant, subject to adjustment in accordance
with the provisions of paragraph 15 and paragraph 19.

B.     In the case of an ISO to be granted to an employee owning stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation or any Subsidiary, the price per Common
Share specified in the agreement relating to each ISO shall not be less than one
hundred and ten percent (110%) of the fair market value of Common Shares on the
date of grant. For purposes of determining stock ownership under this paragraph,
the rules of Section 424(d) of the Code shall apply.

50

--------------------------------------------------------------------------------

C.     Each eligible employee may be granted Options treated as ISOs only to the
extent that, in the aggregate under this Plan and all incentive stock option
plans of the Corporation and any Subsidiary, ISOs do not become exercisable for
the first time by such employee during any calendar year with respect to stock
having a fair market value (determined at the time the ISOs were granted) in
excess of US$100,000. The Corporation intends to designate any Options granted
in excess of such limitation as NQOs. (To make this calculation the conversion
rate used shall be the noon purchase rate for U.S. dollars on the date of grant
as published by the Bank of Canada). The foregoing shall be applied by taking
Options into account in the order in which they were granted. If the Committee
determines to issue an NQO, it shall take whatever actions it deems necessary,
under Section 422 of the Code and the regulations promulgated thereunder, to
ensure that such Option is not treated as an ISO.

D.     For the purposes of the Plan, “fair market value” on any particular day
shall be determined at the close of business on the last trading day preceding
the date an Option is granted and shall mean, (a) the closing price of the
Common Shares on the Toronto Stock Exchange, or if none is available then (b)
the average of the closing bid and asked prices on the NASDAQ Stock Market. If
the Common Shares are not publicly traded at the time an Option is granted,
“fair market value” shall be deemed to be the fair value of the Common Shares as
determined by the Board after taking into consideration all factors which it
deems appropriate, including, without limitation, recent sale and offer prices
of the Common Shares in private transactions negotiated at arm’s length.

7.    OPTION DURATION


Each Option shall expire on the date specified by the Committee, but not more
than five (5) years from the date of grant. The term of each Option shall be set
out in the instrument granting the Option (“Option Agreement”).

8.    WHEN OPTION BECOMES EXERCISABLE


Each Option shall be exercisable as follows:

A.     The Option shall either be fully exercisable on the date of grant or
shall become exercisable thereafter in such installments as the Committee may
specify. Any reference to an Option in this Plan includes any installment of
that Option.

B.     Once an installment becomes exercisable it shall remain exercisable until
expiration or termination of the Option.

C.     Subject to such trading restrictions as may be imposed by the Corporation
from time to time, each Option may be exercised at any time or from time to time
for up to the total number of Common Shares with respect to which it is then
exercisable.

D.     In addition to specific instances provided in the Plan, the Committee
shall have the right to accelerate the date of exercise of any Option or
installment thereof. The date of exercise of any ISO (which has not previously
been converted to an NQO pursuant to paragraph 19) may be accelerated only if
that acceleration does not violate the annual vesting limitation set out in
paragraph 6(C).

51

--------------------------------------------------------------------------------

9.    TERMINATION OF EMPLOYMENT


A.     If a Participant ceases to be employed by the Corporation or any
Subsidiary, other than by reason of “retirement” as defined in paragraph 10,
death or for “cause” as defined in this paragraph 9, then, effective on the date
that termination becomes effective (“Without Cause Termination Date”), no
further installments of an Option will become exercisable, and the Participant
may exercise the Option to the extent the Participant could have exercised,
except to the extent the Committee accelerates the right of the Participant to
exercise an Option (in its sole and absolute discretion) on the Without Cause
Termination Date, at any time on or before the earlier of: thirty (30) days from
the Without Cause Termination Date or on the specified expiration date of the
Option.

B.     Employment shall be considered as continuing uninterrupted during (a) any
bona fide leave of absence (such as governmental service) or period of long term
disability, on the condition that the period of such leave of absence does not
exceed ninety (90) days, or (b) any period of long-term disability or, (c) any
period during which a Participant’s right to re-employment is guaranteed by
statute or contract. A bona fide leave of absence in excess of ninety (90) days,
taken with the written approval of the Committee shall not be considered an
interruption of employment under the Plan, provided that such written approval
contractually obligates the Corporation or any Subsidiary to continue the
employment of the Participant after the approved period of absence.

C.     Nothing in the Plan shall give any Participant the right to be retained
in employment by the Corporation for any period of time, nor shall it interfere
with the right of the Corporation to terminate the employment of any
Participant, with or without cause. Options granted under the Plan shall not be
affected by any change of employment within or among the Corporation, so long as
the Participant continues to be an employee of the Corporation.

D.     If the employment of a Participant is terminated for “cause”, any Option
or installment thereof shall terminate the last day of employment with the
Corporation and shall thereafter not be exercisable, except to the extent the
Committee accelerates the right of the Participant to exercise an Option (in its
sole and absolute discretion). “Cause” shall mean conduct recognized by the laws
applicable to the Participant as constituting just or proper cause for dismissal
without compensation. In granting any Option (including any NQO), the Committee
may specify that the Option shall be subject to the restrictions set forth
herein, or to such other termination or cancellation provisions as it may
determine.

10.    RETIREMENT


If a Participant whose age and aggregate number of years of service with the
Corporation totals 75 or greater, ceases to be employed by the Corporation
without cause and with the intent of ceasing full-time employment with any party
(the combination of the foregoing factors and such additional factors as the
Committee in its sole discretion may from time to time determine constituting
“Retirement” for purposes of this Plan), except to the extent the Committee
accelerates the right of the Participant to exercise an Option (in its sole and
absolute discretion), no further installments of an Option will become
exercisable, and the Participant may exercise the Option to the extent the
Participant could have exercised it on the date employment ceases, at any time
on or before the earlier of: (i) the second (2nd) anniversary of that date, and
(ii) the date that the Option expires pursuant to Paragraph 7. If the
Participant dies or is incapacitated during that period, then the personal
representatives of the Participant may exercise the foregoing rights.

11.    DEATH


If a Participant ceases to be employed by the Corporation or any Subsidiary by
reason of death, (i) all Options granted to the Participant shall become
exercisable immediately prior to the death of the Participant, and (ii) the
estate, personal representative or beneficiary of the Participant who has
acquired the Options by will or by the laws of the descent and distribution, may
exercise the Options to the extent the Participant could have exercised them, at
any time on or before the earlier of: (a) the first (1st) anniversary of the
date of the Participant’s death if the Participant is an executive officer, (b)
the second (2nd) anniversary of the date of the Participant’s death for all
other Participants or (c) the specified expiration date of the Option.

52

--------------------------------------------------------------------------------

12.    ASSIGNABILITY


No Option shall be assignable or transferable by the Participant except by will
or by the laws of descent and distribution, and Options shall be exercisable
during the lifetime of the Participant only by the Participant.

13.    TERMS AND CONDITIONS OF OPTIONS


A.     Options shall be evidenced by instruments (which need not be identical)
in such forms as the Committee may from time to time approve. Such instruments
shall conform to the terms and conditions set forth in paragraphs 6 through 12
and may contain such other provisions, as the Committee deems advisable, which
are not inconsistent with the Plan, including restrictions applicable to Common
Shares issuable upon exercise of Options.

B.     The Committee may from time to time confer authority and responsibility
on one or more of its members or one or more officers of the Corporation to
execute and deliver such instruments. The proper officers of the Corporation are
authorized and directed to take any and all action necessary or advisable from
time to time to carry out the terms of such instruments.

14.    ADJUSTMENTS


Upon the happening of any of the following described events, a Participant’s
rights with respect to Options granted hereunder shall be adjusted as follows:

A.     If there is any subdivision or subdivisions of the Common Shares into a
greater number of shares at any time, or in the case of the issue of shares of
the Corporation to the holders of its outstanding Common Shares by way of stock
dividend or stock dividends (other than an issue of shares to shareholders
pursuant to their exercise of a right to receive dividends in the form of shares
of the Corporation in lieu of cash dividends declared payable in the ordinary
course by the Corporation on its Common Shares), the number of Common Shares
deliverable upon the exercise of Options shall be increased proportionately, and
appropriate adjustments shall be made in the purchase price per share to reflect
such subdivision or stock dividend.

B.     If there is any consolidation or consolidations of the Common Shares into
a lesser number of shares at any time, the number of Common Shares deliverable
upon the exercise of Options shall be decreased proportionately, and appropriate
adjustments shall be made in the purchase price per share to reflect such
consolidation.

C.     If there is any reclassification of the Common Shares, at any time a
Participant shall accept, at the time of purchase of shares pursuant to the
exercise of an Option, in lieu of the number of Common Shares in respect of
which the Option to purchase is being exercised, the number of shares of the
Corporation of the appropriate class or classes as the Participant would have
been entitled as a result of such reclassification or reclassifications had the
Option been exercised before such reclassification or reclassifications.

D.     If the Corporation is to be amalgamated or consolidated with or acquired
by another entity in a merger, sale of all or substantially all of the
Corporation’s assets or otherwise (an “Acquisition”), the Committee or the board
of directors of any entity assuming the obligations of the Corporation under the
Plan (the “Successor Board”), shall, as to outstanding Options, either (a) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the shares then subject to such Options the consideration
payable with respect to the outstanding Common Shares in connection with the
Acquisition; or (b) upon written notice to participants, provide that all
Options must be exercised, to the extent then exercisable, within a specified
number of days of the date of such notice, at the end of which period the
Options shall terminate; or (c) terminate all Options in exchange for a cash
payment equal to the excess of the fair market value of the shares subject to
such Options (to the extent then exercisable) over the exercise price thereof.

53

--------------------------------------------------------------------------------

E.     Despite the foregoing, any adjustments made pursuant to subparagraphs A,
B, C or D with respect to ISOs shall be made only after the Committee, after
consulting with counsel for the Corporation, determines whether such adjustments
would constitute a “modification” of those ISOs (as that term is defined in
Section 424 of the Code) or would cause any adverse tax consequences for their
holders. If the Committee determines that those adjustments would constitute a
“modification” of those ISOs, it may, subject to prior applicable regulatory
approval, refrain from making such adjustments.

F.     If there is any proposed winding up, dissolution or liquidation of the
Corporation, each Option will terminate immediately prior to the consummation of
such proposed action or at such other time and subject to such other conditions
as shall be determined by the Committee.

G.     Except as expressly provided herein, no issuance by the Corporation of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Options. No adjustments
shall be made for dividends paid in cash or in property other than securities of
the Corporation.

H.     No fractional shares shall be issued under the Plan. A Participant will
receive cash in lieu of fractional shares.

I.     Upon the happening of any of the foregoing events described in
subparagraphs A, B, C or D above, the class and aggregate number of shares set
forth in paragraph 4 hereof that are subject to Options which previously have
been or subsequently may be granted under the Plan shall also be appropriately
adjusted to reflect the events described in such subparagraphs. The Committee or
the Successor Board shall determine the specific adjustments to be made under
this paragraph 14 and, subject to paragraph 2, its determination shall be
conclusive.

15.    EXERCISE OF OPTIONS


A.     An Option (or any part or installment thereof) shall be exercised by
giving written notice to the Company at its principal office address, or to such
transfer agent as the Company shall designate. The notice shall identify the
Option being exercised, specify the number of shares as to which such Option is
being exercised, and be accompanied by full payment of the purchase price
therefor either (a) in Canadian dollars in cash or by certified cheque, (b) at
the discretion of the Committee and consistent with applicable law, through the
delivery of an assignment to the Company of a sufficient amount of the proceeds
from the sale of the Common Shares acquired upon exercise of the Option and an
authorization to the broker or selling agent to pay that amount to the Company,
which sale shall be at the Participant’s direction at the time of exercise, or
(c) at the discretion of the Committee, by such other method as it deems
appropriate, subject to such regulatory approval as may be required. If the
Committee exercises its discretion to permit payment of the exercise price of an
Option by means of the methods set forth in clauses (b) or (c) above, that
discretion shall be exercised in writing at the time of the grant of the Option
in question.

B.     The holder of an Option shall not have the rights of a shareholder with
respect to the Common Shares subject to Option until the date of issuance of a
stock certificate to the Participant for such Common Shares. Except as expressly
provided above in paragraph 14 with respect to changes in capitalization and
stock dividends, no adjustment shall be made for dividends or similar rights for
which the record date is before the date such stock certificate is issued.

16.    CONDITIONS OF EXERCISE


Each Option shall be subject to the requirement that, if at any time the
Committee or counsel for the Corporation shall determine, in its reasonable
discretion, that the listing, registration or qualification of the Common Shares
subject to such Option upon any stock exchange or under any applicable law, or
the consent or approval of any governmental body, is necessary or desirable, as
a condition of, or in connection with, the granting of such Option or the issue
or purchase of shares thereunder, no such Option may be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee and counsel for the Corporation.

54

--------------------------------------------------------------------------------

17.    TERM & AMENDMENT OF THE PLAN


The Board may terminate or amend the Plan in any respect at any time, in
accordance with applicable legislation and subject to regulatory approval, if
any is required, except that the approval of shareholders is required: (a) to
approve the amendment to any material term of an Option, including, without
limit, any change to the price of an Option, or (b) to approve the adoption of
any option exchange scheme involving Options, or (c) if such approval is
required by applicable law or the rules or policies of any stock exchange or
inter-dealer quotation system on which the Common Shares are then listed, or (d)
if such approval is required for Option awards to qualify for favorable
treatment under Sections 162(m) or 422 of the Code, or any successor provisions.
No action of the Committee, Board or shareholders shall alter or impair the
rights of a Participant, without the consent of that Participant, under any
Option previously granted to him.

18.    CONVERSION OF ISOs INTO NQOs


The Committee, at the written request of any Participant, may, in its discretion
and subject to such regulatory approval as may be required, take such actions as
may be necessary to convert that Participant’s ISOs that have not been exercised
on the date of conversion into NQOs at any time prior to the expiration of such
ISOs, regardless of whether the Participant is an employee of the Corporation or
a Subsidiary at the time of such conversion. Such actions may include, but are
not limited to, extending the exercise period or reducing the exercise price of
the appropriate installments of such ISO. At the time of conversion, the
Committee (with the consent of the Participant) may impose such conditions on
the exercise of the resulting NQOs as the Committee in its discretion may
determine, on the condition that those conditions shall not be inconsistent with
this Plan. Nothing in the Plan shall be deemed to give any Participant the right
to have ISOs converted into NQOs, and no conversion shall occur until and unless
the Committee takes appropriate action.

19.    APPLICATION OF FUNDS


The proceeds received by the Corporation from the sale of Common Shares pursuant
to Options granted under the Plan shall be used for general corporate purposes.

20.    GOVERNMENTAL REGULATION


A.     The Corporation’s obligations to sell and deliver Common Shares under
this Plan are subject to the approval of any governmental or regulatory
authority required in connection with the authorization, issuance or sale of
such shares.

B.     Government regulations may impose reporting or other obligations on the
Corporation with respect to the Plan. For example, the Corporation may be
required to send tax information statements to employees and former employees
that exercise Options, and the Corporation may be required to file tax
information returns reporting the income received by participants in connection
with the Plan.

21.    WITHHOLDING OF ADDITIONAL INCOME TAXES


Upon the exercise of an Option, the making of a Disqualifying Disposition (as
defined in paragraph 22) or the vesting or transfer of restricted Common Shares
acquired on the exercise of an Option, or the making of a distribution or other
payment with respect to such Common Shares, the Corporation may withhold taxes
in respect of amounts that constitute compensation included in gross income. The
Committee in its discretion may condition (a) the exercise of an Option or (b)
the vesting of restricted Common Shares acquired by exercising an Option, on the
Participant’s making satisfactory arrangement for withholding. Such arrangement
may include payment by the Participant in cash or by cheque (certified in its
discretion) of the amount of the withholding taxes or, at the discretion of the
Committee, by the Participant’s delivery of previously held Common Shares or the
withholding of Common Shares otherwise deliverable upon exercise of an Option
having an aggregate fair market value equal to the amount of such withholding
taxes.

55

--------------------------------------------------------------------------------

22.    DISQUALIFYING DISPOSITION BY PARTICIPANT


By accepting an ISO granted under the Plan, each Participant agrees to notify
the Corporation in writing immediately after the Participant makes a
disqualifying disposition of any Common Shares received pursuant to the exercise
of an ISO (a “Disqualifying Disposition”). Disqualifying Disposition means any
disposition (including any sale) of such stock on or before the later of (a) two
years from the date the employee was granted the ISO under which he acquired
such stock, or (b) one year after the employee acquired such stock by exercising
such ISO. If the employee has died before such stock is sold, these holding
period requirements do not apply and no Disqualifying Disposition will
thereafter occur.

23.    GOVERNING LAW


The validity and construction of the Plan and the instruments evidencing Options
shall be governed by the laws of the Province of Ontario, Canada.

56